DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Topiwala further in Figs.7B, 8, col.16 lines 40-49, col.29 line 64-col.30 line 3 discloses decoder decodes received stream into downsampled base signal upon which a ton mapping is applied using the parameter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-11, 14, 17, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10834400 B1 Topiwala; Pankaj N. et al. (hereafter Topiwala), and in view of US 20190295454 A1 Urabe; Hirofumi, and further in view of EP 3297288 B1 KOZUKA MASAYUKI et al. (hereafter Kozuka).
Regarding claim 1, Topiwala discloses A method for decoding an image (Fig.4) comprising: obtaining parameters of a tone mapping function (Figs.7A, 8, col.30 lines 15-17, wherein the SL generation module of a decoder receives parameters used for adaptive tone mapping) and decoding the image wherein the decoding comprises at least applying the tone mapping function to the image based on obtained parameters (Figs.7B, 8, col.16 lines 40-49, col.29 line 64-col.30 line 3, wherein decoder decodes received stream into downsampled base signal upon which a ton mapping is applied using the parameter).
Topiwala fails to disclose wherein when a first value representative of a maximal average luminance parameter of a display device that will display the image is smaller than a second value representative of an average luminance parameter of the image to be displayed, the tone mapping parameters are adjusted based on the first and the second values.
However, Urabe teaches wherein when a first value representative of a maximal average luminance parameter of a display device that will display the image is smaller than a second value representative of an average luminance parameter of the image to be displayed ([18], [67], wherein the luminance information for display is the  luminance parameter); Kozuka teaches the tone mapping parameters are adjusted based on the first and the second values ([38]-[40], [54], wherein the maximum average luminance is the first value and peak luminance of HDR video or HDR signal is the second value, and a conversion is the tone mapping with luminance changes based on the first and second value), wherein the first value is representative of a maximal average luminance parameter of the display device ([39], [54], wherein the maximum average frame luminance is doubled to as the peak luminance of TV display, so the max average is a parameter for TV display).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method for decoding an image disclosed by Topiwala to include the teaching in the same field of endeavor of Urabe and Kozuka, in order to improve the contrast and dynamic range of displayed image, as identified by Urabe and solve the problem that color would change in OLED even if the color reproducibility is high, so the display capabilities of OLED could not be sufficiently brought out, as identified by Kozuka. 
Regarding claims 4, 14, Topiwala discloses The method according to claim 1, wherein the tone mapping function comprises at least a lower linear section defined by a steepness value and wherein adjusting the tone mapping parameters comprises scaling the steepness value based on a ratio between the first value and the second value (col.3 lines 51-52, col.24 lines 15-21).
Regarding claim 7, Kozuka teaches The method according to claim 1, wherein the first value is the Desired Content Max Frame-average Luminance of the display device according to HDR Static Metadata Data Block of CTA-861-G ([120]).
Regarding claim 8, Kozuka teaches The method according to claim 1, wherein the first value is a weighted value of the Desired Content Max Frame-average Luminance according to HDR Static Metadata Data Block of CTA-861-G ([98]-[99]).
Regarding claims 9, 18, Kozuka teaches The method according to claim 1, wherein the second value is representative of an average luminance of the image to be displayed is: a maximum frame-average lightness level MaxFALL according to annex P of CTA-861-G of the content, or a reference white level or diffuse white according to ITU-R Recommendation BT.2408-1, or a geometric mean of the mastering display minimum luminance, mastering display maximum luminance and image average luminance values ([76], [117]).
Regarding claim 10, Kozuka teaches The method according to claim 1, wherein the first value is obtained from the display device ([39], [54]).
Regarding claim 11, see the rejection for claim 1.
Regarding claim 17, Kozuka teaches The apparatus according to claim 11, wherein the first value is the Desired Content Max Frame-average Luminance of the display device according to HDR Static Metadata Data Block of CTA-861-G or a weighted value of the Desired Content Max Frame-average Luminance according to HDR Static Metadata Data Block of CTA-861-G ([120]).
Regarding claim 20, Topiwala discloses A non-transitory processor-readable medium whose program code instructions to execute the steps of the method according to claim 1 when this program is executed on a computer (col.35 lines 49-57).
Regarding claim 21, Urabe teaches The apparatus of claim 11, wherein the first value is a weighted value of the Desired Content Max Frame-average Luminance according to HDR Static Metadata Data Block of CTA-861- ([49]-[51]).  
Regarding claim 22, Urabe teaches The apparatus of claim 11, wherein the first value is obtained from the display device ([52]).
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topiwala, in view of Urabe and Kozuka, and further in view of US 20190279343 A1 SHIN; Jihye et al. (hereafter Shin).
Regarding claims 5, 15, Shin teaches The method according to claim 1, wherein the tone mapping function comprises at least a lower linear section defined by a steepness value and wherein adjusting the tone mapping parameters comprises scaling the steepness value based on a ratio between the first value and a weighted value of the second value ([55]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Topiwala, Urabe, Kozuka and Shin before him/her, to modify the method for decoding an image disclosed by Topiwala to include the teaching in the same field of endeavor of Urabe, Kozuka and Shin, in order to improve the contrast and dynamic range of displayed image, as identified by Urabe; solve the problem that color would change in OLED even if the color reproducibility is high, so the display capabilities of OLED could not be sufficiently brought out, as identified by Kozuka, and provide a display device by employing the method of performing the image-adaptive tone mapping that can perform an image-adaptive tone mapping  in real-time while easily implementing the image-adaptive tone mapping, as identified by Shin.


Allowable Subject Matter
Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487